DETAILED ACTION
This action is in response to the submission filed on 02/08/2019.  Claims 1-28 are presented for examination.  
	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).


Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
With respect to claim 1, applying step 1, the preamble of claim 1 claims a system so this claim falls within the statutory category of a machine. In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
A system for annotating an image of a bony pathology for a surgical procedure on the bony pathology, wherein the system comprises a processor configured to: 

receive an image of the bony pathology; 

automatically analyze the image to determine at least one characteristic of the bony pathology, wherein the at least one characteristic comprises whether a femoral head of the bony pathology is endospherical; 

automatically annotate the image with at least one annotation relating to the at least one characteristic to create an annotated image, 

wherein:

if it is determined that the femoral head is endospherical, a resection curve portion included in the at least one annotation is determined according to a first set of parameters of the bony pathology; and 

if it is determined that the femoral head is not endospherical, the resection curve portion included in the at least one annotation is determined according to a second set of parameters of the bony pathology.

The limitation of “automatically analyze the image to determine at least one characteristic of the bony pathology, wherein the at least one characteristic comprises whether a femoral head of the bony pathology is endospherical” is an abstract idea because it 
The limitation of “automatically annotate the image with at least one annotation relating to the at least one characteristic to create an annotated image” is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), example (iv) -  a claim to identifying head shape and applying hair designs, which is a process that can be practically performed in the human mind. The limitation, as drafted and under a broadest reasonable interpretation, is directed towards annotating an image with pen and paper. Similar to identifying hair designs and then applying the hair designs, the limitation here is an abstract idea for “analyzing” is an abstract idea for being directed to a mental process that can be performed with pen and paper.
The limitation of “if it is determined that the femoral head is endospherical, a resection curve portion included in the at least one annotation is determined according to a first set of parameters of the bony pathology; and  if it is determined that the femoral head is not endospherical, the resection curve portion included in the at least one annotation is determined according to a second set of parameters of the bony pathology” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), example (ii) calculating a number representing an alarm limit value using the mathematical formula. As 
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim recites one additional limitation: (1) receive an image of the bony pathology, which falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. Similar to obtaining information about transactions in order to perform a judicial exception, the limitation here is merely obtaining an image in order to perform the judicial exception. Receiving an image in order to perform a mental process or mathematical calculation does not meaningfully limit the mathematical calculation of  annotating and determining a resection curve. 
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of using an annotated image for a surgical procedure, but, as drafted, the claim is merely annotating the image rather than using the annotated image for a practical application, which is generally linking the use of the judicial exception to a particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the 
The additional limitation of “receive an image of the bony pathology” are not significantly more because it is considered well understood, routine, and conventional. The Specification indicates that “The X-ray image may also be transmitted from C-arm X-ray machine 115 to computer visual guidance system 125 over a local area network. In some embodiments, C-arm X-ray machine 115 communicates with the local area network with, for example, a wireless or wired connection. In some embodiments, computer visual guidance system 125 receives the X-ray image from the local area network. Depending on the network speed, this can occur substantially instantaneously” (para [0230]). Thus, the specification acknowledges that obtaining images of bone pathology is well understood, routine, and conventional.
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components may be arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.
Claim 8 is similarly rejected as claim 1 above. There are no additional elements recited to integrate the abstract idea into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-7 and 9-14 are further directed to a display, and further specifying the femoral head, parameters and resection curve which as drafted, is a process that, under its broadest reasonable interpretation covers performance of a mental process and mathematical abstract, but for the recitation of the generic computer component of a “display” for displaying the annotated image. The displaying step is recited at a high level of generality amounts to mere data outputting, which is a form of insignificant extra-solution activity. If a claim limitation, under its broadest reasonable interpretation, covers performance of mental process or mathematical abstracts  but for the recitation of generic computer components and insignificant extra-solution activity, then it falls within the “Mental Processes” and “Mathematical Abstract” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
With respect to claim 5, applying step 1, the preamble of claim 15 claims a system so this claim falls within the statutory category of a machine. In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 


receive data regarding anatomy of subjects other than the patient;

based at least in part on the data regarding anatomy of subjects other than the patient, generate and store a mathematical model configured to accept characteristics of anatomy as input and to generate a resection curve as an output;

receive an image of the bony pathology of the patient;

automatically analyze the image to determine at least one characteristic of the bony pathology of the patient; and

based on the at least one characteristic of the bony pathology of the patient, use the mathematical model to generate at least one annotation for the image of the bony pathology of the patient.

The limitation of “based at least in part on the data regarding anatomy of subjects other than the patient, generate and store a mathematical model configured to accept characteristics of anatomy as input and to generate a resection curve as an output” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), example (ii) calculating a number representing an alarm limit value using the mathematical formula. As drafted and under a broadest reasonable interpretation, the limitation refers to performing generating and storing a mathematical model that has input and output. Similar to calculating a number representing an alarm limit value using a mathematical formula being an abstract idea, the limitations here are abstract ideas for accepting anatomy characteristics and input and generating a resection curve.
The limitation of “automatically analyze the image to determine at least one characteristic of the bony pathology of the patient” is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), example (iv) -  a claim to identifying head shape and applying hair designs, which is a process that can be practically performed in the human 
The limitation of “based on the at least one characteristic of the bony pathology of the patient, use the mathematical model to generate at least one annotation for the image of the bony pathology of the patient” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), example (ii) calculating a number representing an alarm limit value using the mathematical formula. As drafted and under a broadest reasonable interpretation, the limitation refers to using a mathematical model to generate an annotation. Similar to calculating a number representing an alarm limit value using a mathematical formula being an abstract idea, the limitations here are abstract ideas for annotating an image by using a mathematical model.
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim recites two additional limitations: (1) receive data regarding anatomy of subjects other than the patient; and (2) receive an image of the bony pathology of the patient. 
The first additional limitation of “receive data regarding anatomy of subjects other than the patient” falls within the category of insignificant extra-solution activity. See MPEP 2106.04(d) referencing MPEP 2106.05(g). The limitation is insignificant extra-solution activity because it amounts to data gathering and outputting in order to perform an abstract idea. See MPEP 2106.05(g) example (iv) of “Mere Data Gathering”- Obtaining information about 
The second additional limitation of “receive an image of the bony pathology of the patient” falls within the category of insignificant extra-solution activity. See MPEP 2106.04(d) referencing MPEP 2106.05(g). The limitation is insignificant extra-solution activity because it amounts to data gathering and outputting in order to perform an abstract idea. See MPEP 2106.05(g) example (iv) of “Mere Data Gathering”- Obtaining information about transactions using the Internet to verify credit card transactions. Receiving data does not add a meaningful limitation to the abstract idea.
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of annotation of an image, but, as drafted, the claim only analyzing an image to generate an annotation rather than using that data for the practical application of guiding a surgical procedure, which is generally linking the use of the judicial exception to a particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
The additional limitations of “receive data regarding anatomy of subjects other than the patient” and “receive an image of the bony pathology of the patient” are not significantly more because it is considered well understood, routine, and conventional. The Specification indicates that “The X-ray image may also be transmitted from C-arm X-ray machine 115 to computer visual guidance system 125 over a local area network. In some embodiments, C-arm X-ray machine 115 communicates with the local area network with, for example, a wireless or wired connection. In some embodiments, computer visual guidance system 125 receives the X-ray image from the local area network. Depending on the network speed, this can occur substantially instantaneously” (para [0230]). Thus, the specification acknowledges that obtaining images of bone pathology is well understood, routine, and conventional.
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components may be arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 15 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.
Claims 22 is rejected for similar reasoning. There are no additional elements recited to integrate the abstract idea into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere 
Claims 16-21 and 23-28 are further directed to a display, and further specifying the femoral head, parameters, resection curve, and mathematical model which as drafted, is a process that, under its broadest reasonable interpretation covers performance of a mental process and mathematical abstract, but for the recitation of the generic computer component of a “display” for displaying the annotated image. The displaying step is recited at a high level of generality amounts to mere data outputting, which is a form of insignificant extra-solution activity. If a claim limitation, under its broadest reasonable interpretation, covers performance of mental process or mathematical abstracts  but for the recitation of generic computer components and insignificant extra-solution activity, then it falls within the “Mental Processes” and “Mathematical Abstract” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0114866 (“Kasodekar”) in view of US 2010/0284590 (“Peng”).
Regarding claims 1 and 8, Kasodekar teaches:
the system comprises a processor configured to: 

receive an image of the bony pathology (Kasodekar: paras [0034], “The computing device 106 may receive medical images from a medical imaging device 102 to be used during surgical planning. The computing device 106 may also refer to the medical images as reference while communicating control parameters or commands to a surgical device 104 during a surgical procedure”; para [0035], “The medical imaging device 102 of FIG. 2 may include X-ray devices, computed tomography (CT) devices, magnetic resonance imaging (MRI) devices, fluoroscopic devices, ultrasound devices, or any other suitable imaging device that may be used to capture two-dimensional images and/or three-dimensional models of a pathologic structure…The captured medical images may then be stored locally at the medical imaging device 102 and/or communicated to the computing device 106 for further analysis. Based on the analysis of the medical images and any user modifications thereof, the computing device 106 may further communicate the appropriate control parameters or commands by which to operate or guide the surgical device 104 during the surgical procedure”); 

automatically analyze the image to determine at least one characteristic of the bony pathology (Kasodekar: para [0035], “The captured medical images may then be stored locally at the medical imaging device 102 and/or communicated to the computing device 106 for further analysis. Based on the analysis of the medical images …”; para [0038], “From the axial view of FIG. 4, it may be possible to determine the location of the overgrowth 312 on the femur 306 and the location of the cam impingement, or where the overgrowth 312 impinges with the acetabulum 302”; femoral overgrowth is considered bony pathology), wherein the at least one characteristic comprises whether a femoral head of the bony pathology is endospherical (NOTE: claim 3 defines this limitation as:, “determining whether the femoral head is endospherical comprises determining whether an edge of the femoral head in the image extends beyond a predetermined threshold distance inside a circle of best fit for the femoral head”; Kasodekar: para [0003], “The head center HC is defined as the center of a circle or sphere S that approximates the femoral head. The neck axis NA is defined as the axis through the center of the femoral neck, or neck center NC, and the head center HC. The deviation point p is defined as the point where the outer surface of femoral head deviates from or exits the approximating sphere S”; therefore femoral head is endospherical because the deviation point  exits the sphere); 

if it is determined that the femoral head is endospherical (Kasodekar: para [0041], “As shown in FIG. 10, for example, the relative depth Dr of the overgrowth in each radial slice may be determined based on a difference between the radius Rs of the approximating sphere S and an overall depth Do of the overgrowth. The overall depth Do may be measured as the distance between the head center HC and the surface of the overgrowth at a predefined angle ϴ with the neck axis NA. As shown in FIG. 10, the angle ϴmay be predefined as approximately 45°, or within an approximate range thereabout. In the particular embodiment shown, the relative depth Dr of the overgrowth may be numerically quantified by approximations using the relationship, Dr=Rs-Do. The resulting relative depth Dr of each radial slice may be graphically represented, as further shown in FIG. 11. As shown, positive indices of the relative depth Dr may correspond to surfaces of the femur 306 where the overall depth Do is less than the radius Rs of the approximating sphere S, while negative indices may correspond to surfaces of the femur 306 where the overall depth Do is greater than the radius Rs of the approximating sphere S. The magnitudes of the numerical indices in FIG. 11 may be indicative of the general degree of offset between the surface of the femur 306 and the approximating sphere S”; the negative indices correspond to a femur depth which is greater than the sphere, which would mean that the femoral head deviates from or exits the approximating sphere, i.e. is endospherical), a resection curve portion is determined according to a first set of parameters of the bony pathology (Kasodekar: para [0041], “The arc of resection ar may be determined based on measurements of the depth of a particular overgrowth taken relative to the approximating sphere S, or the relative depth Dr, in each of the individual radial slices generated in step 203. …The resulting relative depth Dr of each radial slice may be graphically represented, as further shown in FIG. 11. As shown, positive indices of the relative depth Dr may correspond to surfaces of the femur 306 where the overall depth Do is less than the radius Rs of the approximating sphere S, while negative indices may correspond to surfaces of the femur 306 where the overall depth Do is greater than the radius Rs of the approximating sphere S. The magnitudes of the numerical indices in FIG. 11 may be indicative of the general degree of offset between the surface of the femur 306 and the approximating sphere S. Based on such indices, the computing device 106 may automatically determine or aid a user in manually determining the arc of resection ar, or the range of radial slices which exhibit substantial overgrowths and are in need of attention”); and 

if it is determined that the femoral head is not endospherical (Kasodekar: para [0041], “As shown in FIG. 10, for example, the relative depth Dr of the overgrowth in each radial slice may be determined based on a difference between the radius Rs of the approximating sphere S and an overall depth Do of the overgrowth. The overall depth Do may be measured as the distance between the head center HC and the surface of the overgrowth at a predefined angle ϴ with the neck axis NA. As shown in FIG. 10, the angle ϴmay be predefined as approximately 45°, or within an approximate range thereabout. In the particular embodiment shown, the relative depth Dr of the overgrowth may be numerically quantified by approximations using the relationship, Dr=Rs-Do. The resulting relative depth Dr of each radial slice may be graphically represented, as further shown in FIG. 11. As shown, positive indices of the relative depth Dr may correspond to surfaces of the femur 306 where the overall depth Do is less than the radius Rs of the approximating sphere S, while negative indices may correspond to surfaces of the femur 306 where the overall depth Do is greater than the radius Rs of the approximating sphere S. The magnitudes of the numerical indices in FIG. 11 may be indicative of the general degree of offset between the surface of the femur 306 and the approximating sphere S”; the positive indices correspond to a femur depth which is less than the sphere, which would mean that the femoral head does not exit the approximating sphere, i.e. is not endospherical), the resection curve portion included is determined according to a second set of parameters of the bony pathology (Kasodekar: para [0041], “The magnitudes of the numerical indices in FIG. 11 may be indicative of the general degree of offset between the surface of the femur 306 and the approximating sphere S. Based on such indices, the computing device 106 may automatically determine or aid a user in manually determining the arc of resection ar, or the range of radial slices which exhibit substantial overgrowths and are in need of attention”; a resection arc corresponds to a resection curve, which is determined based on the positive or negative indices (i.e. whether it is endo or non endospherical)).

Kasodekar does not teach but Peng teaches:
automatically annotate the image with at least one annotation relating to the at least one characteristic to create an annotated image (Peng: para [0085], “an algorithm for automatic annotating medical radiographs”; para [0016], “The preliminary scan can be a scout image that includes a two-dimensional representation of a subject being scanned. The method can include annotating the at least one preliminary scan to identify the location of each of the predetermined number of local feature candidates”; para [0033], “FIG. 6 is a flow chart illustrating a method for automatically annotating a medical image according to an embodiment of the present disclosure”; para [0034], “FIG. 7 is a set of exemplary radiographs including annotations created according to an embodiment of the present disclosure”; para [0035], “FIG. 8 is a set of medical images that may be used for automatic annotation according to an embodiment of the present disclosure”), 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Kasodekar (directed to analyzing images of femoral heads) with Peng (directed to annotating images) and arrived at analyzing images of femoral heads and annotating them. One of ordinary skill in the art would have been motivated to make such a combination “for improving recognition techniques that provide accurate and fast recognition of anatomical structures and possible abnormalities in medical images” (Peng: para [0004]). 

Regarding claims 2 and 9, Kasodekar and Peng teach:
The system of claim 1, wherein the system further comprises a display and is the system configured to display the image so as to guide a physician through the surgical procedure on the bony pathology (Kasodekar: Fig. 2, “Display Device” 108; para [0035], “Based on the analysis of the medical images and any user modifications thereof, the computing device 106 may further communicate the appropriate control parameters or commands by which to operate or guide the surgical device 104 during the surgical procedure”; para [0037], “Based on the medical images provided by the medical imaging devices 102 and any input provided by the user, the processor 114 of the computing device 106 may be configured to generate a series of control parameters by which the surgical devices 104 may perform or guide the user in performing a surgical procedure”).

Kasodekar does teach an image but Peng teaches that the image is annotated:

annotated image (Peng: para [0085], “an algorithm for automatic annotating medical radiographs”; para [0016], “The preliminary scan can be a scout image that includes a two-dimensional representation of a subject being scanned. The method can include annotating the at least one preliminary scan to identify the location of each of the predetermined number of local feature candidates”; para [0033], “FIG. 6 is a flow chart illustrating a method for automatically annotating a medical image according to an embodiment of the present disclosure”; para [0034], “FIG. 7 is a set of exemplary radiographs including annotations created according to an embodiment of the present disclosure”; para [0035], “FIG. 8 is a set of medical images that may be used for automatic annotation according to an embodiment of the present disclosure”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Kasodekar (directed to analyzing images of femoral heads) with Peng (directed to annotating images) and arrived at analyzing images of femoral heads and annotating them. One of ordinary skill in the art would have been motivated to make such a combination “for improving recognition techniques that provide accurate and fast recognition of anatomical structures and possible abnormalities in medical images” (Peng: para [0004]). 

Regarding claims 3 and 10, Kasodekar and Peng teach:
(Kasodekar: para [0041], “As shown in FIG. 10, for example, the relative depth Dr of the overgrowth in each radial slice may be determined based on a difference between the radius Rs of the approximating sphere S and an overall depth Do of the overgrowth. The overall depth Do may be measured as the distance between the head center HC and the surface of the overgrowth at a predefined angle ϴ with the neck axis NA. As shown in FIG. 10, the angle ϴmay be predefined as approximately 45°, or within an approximate range thereabout. In the particular embodiment shown, the relative depth Dr of the overgrowth may be numerically quantified by approximations using the relationship, Dr=Rs-Do. The resulting relative depth Dr of each radial slice may be graphically represented, as further shown in FIG. 11. As shown, positive indices of the relative depth Dr may correspond to surfaces of the femur 306 where the overall depth Do is less than the radius Rs of the approximating sphere S, while negative indices may correspond to surfaces of the femur 306 where the overall depth Do is greater than the radius Rs of the approximating sphere S. The magnitudes of the numerical indices in FIG. 11 may be indicative of the general degree of offset between the surface of the femur 306 and the approximating sphere S”; the negative indices correspond to a femur depth which is greater than the sphere, which would mean that the femoral head deviates from or exits the approximating sphere, i.e. is endospherical).

Regarding claims 4 and 11, Kasodekar and Peng teach:
The system of claim 1, wherein the first set of parameters comprises an endospherical point of the femoral head, a target point, and a location of the femoral neck (Kasodekar: para [0041], “As shown in FIG. 10, for example, the relative depth Dr of the overgrowth in each radial slice may be determined based on a difference between the radius Rs of the approximating sphere S and an overall depth Do of the overgrowth. The overall depth Do may be measured as the distance between the head center HC and the surface of the overgrowth at a predefined angle ϴ with the neck axis NA. As shown in FIG. 10, the angle ϴmay be predefined as approximately 45°, or within an approximate range thereabout. In the particular embodiment shown, the relative depth Dr of the overgrowth may be numerically quantified by approximations using the relationship, Dr=Rs-Do. The resulting relative depth Dr of each radial slice may be graphically represented, as further shown in FIG. 11. As shown, positive indices of the relative depth Dr may correspond to surfaces of the femur 306 where the overall depth Do is less than the radius Rs of the approximating sphere S, while negative indices may correspond to surfaces of the femur 306 where the overall depth Do is greater than the radius Rs of the approximating sphere S. The magnitudes of the numerical indices in FIG. 11 may be indicative of the general degree of offset between the surface of the femur 306 and the approximating sphere S”; the negative indices correspond to a femur depth which is greater than the sphere, which would mean that the femoral head deviates from or exits the approximating sphere, i.e. is endospherical; para [0042], “determining the first contour point ps of the resection contour in each of the radial slices within the arc of resection ar in step 205. More specifically, the algorithm 200 may configure the computing device 106 to initially determine the first contour points ps,start and ps,end corresponding to the first and last radial slices located within the arc of resection ar, for instance, at 0° and 160°. of FIG. 11, respectively. As illustrated in FIG. 12, each of the first contour points ps, start and ps, end may be defined as the point of intersection between the pathologic alpha angle p and the surface boundary of the femur 306 within the respective radial slice”).

Regarding claims 5 and 12, Kasodekar and Peng teach:
The system of claim 4, wherein the resection curve portion determined according to the first set of parameters starts at the endospherical point, goes through the target point, and ends on the location of the femoral neck (Kasodekar: Figure 12, para [0042], “Once the arc of resection ar has been defined, the computing device 106 may proceed in determining the first contour point ps of the resection contour in each of the radial slices within the arc of resection ar in step 205. More specifically, the algorithm 200 may configure the computing device 106 to initially determine the first contour points ps,start and ps,end corresponding to the first and last radial slices located within the arc of resection ar, for instance, at 0° and 160° of FIG. 11, respectively. As illustrated in FIG. 12, each of the first contour points ps,start and ps,end may be defined as the point of intersection between the pathologic alpha angle p and the surface boundary of the femur 306 within the respective radial slice. In order to determine the intermediate or local first contour points ps,local corresponding to the radial slices located between the first and last radial slices, the computing device 106 may generate, for example, the interpolation curve C1 shown in FIG. 13. Among other things, curve C1 may be interpolated based at least partially on the first contour points ps,start and ps,end, the arc of resection ar, the neck axis NA, approximating sphere S, and the like. More specifically, curve C1 may be used to approximate the locations of local first contour points ps,local between the first contour point ps,start of the first radial slice and the first contour point ps,end of the last radial slice”).

Regarding claims 6 and 13, Kasodekar and Peng teach:
The system of claim 1, wherein the second set of parameters comprises a point where bone first deviates from the best-fit circle, a target point, and a location of the femoral neck (Kasodekar: para [0041], “As shown in FIG. 10, for example, the relative depth Dr of the overgrowth in each radial slice may be determined based on a difference between the radius Rs of the approximating sphere S and an overall depth Do of the overgrowth. The overall depth Do may be measured as the distance between the head center HC and the surface of the overgrowth at a predefined angle ϴ with the neck axis NA. As shown in FIG. 10, the angle ϴmay be predefined as approximately 45°, or within an approximate range thereabout. In the particular embodiment shown, the relative depth Dr of the overgrowth may be numerically quantified by approximations using the relationship, Dr=Rs-Do. The resulting relative depth Dr of each radial slice may be graphically represented, as further shown in FIG. 11. As shown, positive indices of the relative depth Dr may correspond to surfaces of the femur 306 where the overall depth Do is less than the radius Rs of the approximating sphere S, while negative indices may correspond to surfaces of the femur 306 where the overall depth Do is greater than the radius Rs of the approximating sphere S. The magnitudes of the numerical indices in FIG. 11 may be indicative of the general degree of offset between the surface of the femur 306 and the approximating sphere S”; the negative indices correspond to a femur depth which is greater than the sphere, which would mean that the femoral head deviates from or exits the approximating sphere, i.e. is endospherical).

Regarding claims 7 and 14, Kasodekar and Peng teach:
The system of claim 6, wherein the resection curve portion determined according to the second set of parameters starts at the point where the bone first deviates from a circle of best fit, goes through the target point, and ends on the location of the femoral neck (Kasodekar: para [0041], “The arc of resection ar may be determined based on measurements of the depth of a particular overgrowth taken relative to the approximating sphere S, or the relative depth Dr, in each of the individual radial slices generated in step 203. …The resulting relative depth Dr of each radial slice may be graphically represented, as further shown in FIG. 11. As shown, positive indices of the relative depth Dr may correspond to surfaces of the femur 306 where the overall depth Do is less than the radius Rs of the approximating sphere S, while negative indices may correspond to surfaces of the femur 306 where the overall depth Do is greater than the radius Rs of the approximating sphere S. The magnitudes of the numerical indices in FIG. 11 may be indicative of the general degree of offset between the surface of the femur 306 and the approximating sphere S. Based on such indices, the computing device 106 may automatically determine or aid a user in manually determining the arc of resection ar, or the range of radial slices which exhibit substantial overgrowths and are in need of attention”; arc of resection corresponds to resection curve).


Claims 15, 17, 19-20, 22, 24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0114866 (“Kasodekar”) in view of US 2010/0284590 (“Peng”), further in view of US 2016/0175054 (“Kang”).
Regarding claims 15 and 22, Kadosekar teaches:

the system comprises a processor and a display (Kasodekar: Fig. 2, “Display Device” 108);  and is configured to: 

based at least in part on the data regarding anatomy, generate and store a mathematical model configured to accept characteristics of anatomy as input and to generate a resection curve as an output (Kasodekar: para [0040], “computing device 106 may generate a series of desired resection contours from which a resection volume may ultimately be constructed. Moreover, each resection contour may be constructed using two or more contour points that are defined within each radial slice of the femoral head 308. As shown in FIG. 6, for example, the algorithm 200 may optionally configure the computing device 106 to generate a plurality of radial slices of the femoral head 308 within a range of angles about the neck axis NA in step 203. The range of angles may be determined within a coordinate system that is manually defined by a user, or automatically defined by the algorithm 200 based on, for example, the femoral epicondyles and the head center HC. For each radial slice of the femoral head 308, the algorithm 200 may configure the computing device 106 to determine the pathologic alpha angle p… The values provided by the user and received by the computing device 106 may be scalar input values, vector input values, or any other form or combination of values that may appropriately be interpreted by the computing device 106 as the desired alpha angle d”; para [0041], “The arc of resection ar may be determined based on measurements of the depth of a particular overgrowth taken relative to the approximating sphere S, or the relative depth Dr, in each of the individual radial slices generated in step 203. …The resulting relative depth Dr of each radial slice may be graphically represented, as further shown in FIG. 11. As shown, positive indices of the relative depth Dr may correspond to surfaces of the femur 306 where the overall depth Do is less than the radius Rs of the approximating sphere S, while negative indices may correspond to surfaces of the femur 306 where the overall depth Do is greater than the radius Rs of the approximating sphere S. The magnitudes of the numerical indices in FIG. 11 may be indicative of the general degree of offset between the surface of the femur 306 and the approximating sphere S. Based on such indices, the computing device 106 may automatically determine or aid a user in manually determining the arc of resection ar, or the range of radial slices which exhibit substantial overgrowths and are in need of attention”; arc of resection corresponds to resection curve, the algorithm corresponds to the mathematical model); 

receive an image of the bony pathology of the patient (Kasodekar: paras [0034], “The computing device 106 may receive medical images from a medical imaging device 102 to be used during surgical planning. The computing device 106 may also refer to the medical images as reference while communicating control parameters or commands to a surgical device 104 during a surgical procedure”; para [0035], “The medical imaging device 102 of FIG. 2 may include X-ray devices, computed tomography (CT) devices, magnetic resonance imaging (MRI) devices, fluoroscopic devices, ultrasound devices, or any other suitable imaging device that may be used to capture two-dimensional images and/or three-dimensional models of a pathologic structure…The captured medical images may then be stored locally at the medical imaging device 102 and/or communicated to the computing device 106 for further analysis. Based on the analysis of the medical images and any user modifications thereof, the computing device 106 may further communicate the appropriate control parameters or commands by which to operate or guide the surgical device 104 during the surgical procedure”); 

automatically analyze the image to determine at least one characteristic of the bony pathology of the patient (Kasodekar: para [0035], “The captured medical images may then be stored locally at the medical imaging device 102 and/or communicated to the computing device 106 for further analysis. Based on the analysis of the medical images …”; para [0038], “From the axial view of FIG. 4, it may be possible to determine the location of the overgrowth 312 on the femur 306 and the location of the cam impingement, or where the overgrowth 312 impinges with the acetabulum 302”; femoral overgrowth is considered bony pathology); and 

Kadosekar does not teach:
receive data regarding anatomy of subjects other than the patient;

based on the at least one characteristic of the bony pathology of the patient, use the mathematical model to generate at least one annotation for the image of the bony pathology of the patient.

Peng does teach:
based on the at least one characteristic of the bony pathology of the patient, use the mathematical model to generate at least one annotation for the image of the bony pathology of the patient (Peng: para [0085], “an algorithm for automatic annotating medical radiographs”; para [0016], “The preliminary scan can be a scout image that includes a two-dimensional representation of a subject being scanned. The method can include annotating the at least one preliminary scan to identify the location of each of the predetermined number of local feature candidates”; para [0033], “FIG. 6 is a flow chart illustrating a method for automatically annotating a medical image according to an embodiment of the present disclosure”; para [0034], “FIG. 7 is a set of exemplary radiographs including annotations created according to an embodiment of the present disclosure”; para [0035], “FIG. 8 is a set of medical images that may be used for automatic annotation according to an embodiment of the present disclosure”; para [0085], “present disclosure provides, among other things, an algorithm for automatic annotating medical radiographs”; the algorithm corresponds to the mathematical model). 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Kasodekar (directed to analyzing images of femoral heads) with Peng (directed to annotating images) and arrived at analyzing images of femoral heads and annotating them. One of ordinary skill in the art would have been motivated to make such a combination “for improving recognition techniques that provide accurate and (Peng: para [0004]). 

Kasodekar and Peng do not teach but Kang does teach:
receive data regarding anatomy of subjects other than the patient (Kang: para [0045], “selecting a three-dimensional model from a database or library of bone models”);

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Kasodekar and Peng (directed to analyzing images of femoral heads) with Kang (directed to non-patient anatomy) and arriving at analyzing images of femoral heads using non-patient anatomy. One of ordinary skill in the art would have been motivated to make such a combination so “the surgeon can evaluate the condition of the anatomical features of the joint and plan, among other things, the location and amount of bone that needs to be removed and the position and orientation in which the prosthetic components should be implanted on the bone to restore normal joint functionality” (Kang: para [0005]).


Regarding claims 17 and 24, Kadosekar, Peng and Kang teach:
The system of claim 15, wherein the at least one annotation comprises a resection curve (Kasodekar: para [0041], “The arc of resection ar may be determined based on measurements of the depth of a particular overgrowth taken relative to the approximating sphere S, or the relative depth Dr, in each of the individual radial slices generated in step 203. …The resulting relative depth Dr of each radial slice may be graphically represented, as further shown in FIG. 11. As shown, positive indices of the relative depth Dr may correspond to surfaces of the femur 306 where the overall depth Do is less than the radius Rs of the approximating sphere S, while negative indices may correspond to surfaces of the femur 306 where the overall depth Do is greater than the radius Rs of the approximating sphere S. The magnitudes of the numerical indices in FIG. 11 may be indicative of the general degree of offset between the surface of the femur 306 and the approximating sphere S. Based on such indices, the computing device 106 may automatically determine or aid a user in manually determining the arc of resection ar, or the range of radial slices which exhibit substantial overgrowths and are in need of attention”).

Regarding claims 19 and 26, Kadosekar, Peng and Kang teach:
The system of claim 15, wherein generating and storing the mathematical model is based at least in part on femoral head and neck curvatures of the anatomy of the subjects in the plurality of images (Kasodekar: para [0003], “The head center HC is defined as the center of a circle or sphere S that approximates the femoral head. The neck axis NA is defined as the axis through the center of the femoral neck, or neck center NC, and the head center HC. The deviation point p is defined as the point where the outer surface of femoral head deviates from or exits the approximating sphere S”).

Regarding claims 20 and 27, Kadosekar, Peng and Kang teach:
The system of claim 15, wherein the at least one characteristic of the bony pathology of the patient comprises one or more selected from: femoral head radius; femoral neck width; endospherical femoral head shape; exospherical femoral head shape; distance from neck center to target Alpha Angle (Kasodekar: para [0003], “surgeons may define the alpha angle α as the angle measured between the neck axis NA of the femur and the line connecting the head center HC with a deviation point p. The head center HC is defined as the center of a circle or sphere S that approximates the femoral head. The neck axis NA is defined as the axis through the center of the femoral neck, or neck center NC, and the head center HC”); and angle formed from (a) a neck width upper point, (b) a head center, and (c) a neck width lower point.




Claims 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0114866 (“Kasodekar”) in view of US 2010/0284590 (“Peng”), further in view of US 2016/0175054 (“Kang”), further in view of US 2011/0190774 (“Nikolchev”).
Regarding claims 16 and 23, Kasodekar, does not teach but Peng does teach:
(Peng: para [0085], “an algorithm for automatic annotating medical radiographs”; para [0016], “The preliminary scan can be a scout image that includes a two-dimensional representation of a subject being scanned. The method can include annotating the at least one preliminary scan to identify the location of each of the predetermined number of local feature candidates”; para [0033], “FIG. 6 is a flow chart illustrating a method for automatically annotating a medical image according to an embodiment of the present disclosure”; para [0034], “FIG. 7 is a set of exemplary radiographs including annotations created according to an embodiment of the present disclosure”; para [0035], “FIG. 8 is a set of medical images that may be used for automatic annotation according to an embodiment of the present disclosure”), 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Kasodekar (directed to analyzing images of femoral heads) with Peng (directed to annotating images) and arrived at analyzing images of femoral heads and annotating them. One of ordinary skill in the art would have been motivated to make such a combination “for improving recognition techniques that provide accurate and fast recognition of anatomical structures and possible abnormalities in medical images” (Peng: para [0004]). 
Kasodekar, Peng and Kang do not teach but Nikolchev does teach:
guide a physician through arthroscopic debridement of the bony pathology (Nikolchev: para [0123], “the system merges the modified 3-D virtual model image with the live scope image so as to provide the surgeon a visual guide to follow during the debridement procedure. However, the modified 3-D virtual model is "blind" to the location of the debridement tool during the debridement procedure, and the virtual guide is provided solely in the form of visual markings placed on the modified 3-D virtual model prior to surgery”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Kasodekar, Peng and Kang (directed to analyzing images of femoral heads) with Nikolchev (directed to guided debridement) and arrived at analyzing images of femoral heads with guided debridement. One of ordinary skill in (Nikolchev: paras [0005], [0008]). 


Claims 18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0114866 (“Kasodekar”) in view of US 2010/0284590 (“Peng”), further in view of US 2016/0175054 (“Kang”), further in view of US 2013/0089253 (“Chabanas”).
Regarding claims 18 and 25, Kasodekar, Peng and Kang do not teach but Chabanas does teach:
The system of claim 17, wherein generating the resection curve comprises determining one or more of an end point distal on the femoral neck and a control point for forming a spline in at least a portion of the resection curve (Chabanas: para [0046], “i) splitting the 3D correction boundary in two contiguous regions by the parallel of latitude α*, one distal region on the neck side and one proximal region on the head side, a portion of the parallel of latitude α* forming a common boundary between said two contiguous regions”; para [0047], “ii) determining the 3D spherical corrected surface patch inside the proximal region as a pure spherical portion of the fitted sphere”; para [0048], “iii) determining the 3D smooth transition corrected surface patch inside the distal region by a 3D transition surface spline, said 3D transition surface spline being continuous with the 3D spherical corrected surface patch inside the proximal region along the common boundary, and continuous with the 3D bone surface model along its other boundary”; para [0089], “defining a resection of a bump overgrowth deformed surface on the femur head neck junction. However, the invention is not limited to the application to the femur but can be used for defining a resection of a deformed surface of any articulation bone comprising a head and a neck”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Kasodekar, Peng and Kang (directed to analyzing images of femoral heads) with Chabanas (directed to forming a spline) and arrived at analyzing images of femoral heads with splines. One of ordinary skill in the art would have been motivated to make such a combination because of the simplicity of spline construction, their .

Claims 21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0114866 (“Kasodekar”) in view of US 2010/0284590 (“Peng”), further in view of US 2016/0175054 (“Kang”), further in view of US 2019/0231433 (“Amantullah”).
Regarding claims 21 and 28, Kasodekar, Peng, and Kang do not teach but Amantullah does teach:
The system of claim 15, wherein the mathematical model is a regression model (Amantullah: para [0166], “assemble these surgical inputs, surgeons, and patient data types into one vector (or other data container) per patient in the population; label each vector with corresponding patient outcome data; and then implement deep learning, a convolutional neural network, regression, and/or other machine learning or statistical techniques to derive correlations between these surgical inputs and patient outcomes—corrected or adjusted for surgeon and patient demographic. The computer system can then store these correlations in a patient outcome model. Later, the computer system can: implement this patient outcome model to predict an outcome of a next surgery on a patient based on inter-operative surgical input data (e.g., resected contours, surgical implant placement) collected during the surgery; and serve feedback or guidance to the surgeon to verify or modify resection of tissues of interest and/or placement of surgical implants”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Kasodekar, Peng and Kang (directed to analyzing images of femoral heads) with Amantullah (directed towards a regression model) and arrived at analyzing images of femoral heads with a regression model. One of ordinary skill in the art would have been motivated to make such a combination because regression models are extremely well known in the art. It would allow characteristics of the patient's anatomy to be 


Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
“Fully Automatic Segmentation of the Proximal Femur Using Random Forest Regression Voting”: fully automatic method to accurately segment the proximal femur in anteroposterior pelvic radiographs.
“Fully Automated Shape Analysis for Detection of Osteoarthritis from Lateral Knee Radiographs”: a fully automated method based on a Random Forest Regression Voting Constrained Local Model (RFCLM) to discriminate radiographs of people that have developed OA from people who have not.
“Automated Analysis of Femoral Artery Calcification Using Machine Learning Techniques”: an object tracking algorithm that combines geometrical constraints, thresholding, and motion detection for tracking of the descending aorta and the network of major arteries that branch from the aorta including the iliac and femoral arteries.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NITHYA J. MOLL/Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148